Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on December 08, 2021 in response to the Office Action of September 08, 2021 is acknowledged and has been entered. Claim 1 has been amended. Claims 1-4 are pending and under examination in this Office action.

Response to Amendment
The rejections to claims 1-4 are maintained in view of the claim amendment. 
Objection to claim 1 is now raise in view of the claim amendment. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 13: the term “the green light” should be corrected to –the cast green light--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al., US 2019/0125198 A1. 

Claim 1. Kang teaches in FIG.1 “a pulse wave measurement apparatus” ([0051]: Referring to FIG.1, a bio-information measuring apparatus 100 includes a pulse wave sensor 110 and a processor 120) comprising: 
“a light transmitting plate (111) which is made of a member capable of transmitting light and against which a finger is pressed” ([0053]: the pulse wave sensor 110 may include a light source 111 which emits light onto an object; and [0114]: the guide groove 815 may guide an object OBJ to accurately contact the pulse wave sensor 910 when bio-information is measured…For example, the object OBJ may be a finger of a user); 
“a green light which casts green light” ([0054]: One or more light sources 111 may be provided to emit light of multiple wavelengths; and [0052]: the multiple wavelengths of the pulse wave signal may include…a green wavelength); 
[0054]: One or more light sources 111 may be provided to emit light of multiple wavelengths; and [0052]: the multiple wavelengths of the pulse wave signal may include an infrared wavelength);
“a memory (220)” ([0067]: the storage part may include at least one storage medium of [various kinds of memories]); and 
“a processor (120) coupled to the memory (220)” (FIG.2) and the processor configured to: 
“cause the green light to cast green light on the finger through the light transmitting plate, the green light having a peak wavelength in a wavelength range of 490 nm or more and 570 nm or less” ([0054]: the pule wave sensor 110 may include a pluratliy of light sources 111, each of which may emit light of different wavelength… the pulse wave sensor may include a single light source which may sequentially emit light of different wavelengths under the control of the processor 120; and [0052]: [0052]: the multiple wavelengths of the pulse wave signal may include…a green wavelength) – the wavelength of a green light ranges from approximately 490 to 570 nm; 
“detect an intensity of reflection of the casted green light from the finger” ([0096]: upon receiving a request for measuring bio-information in 610, the bio-information measuring apparatus may control the pulse wave sensor to detect a multi-wavelength pulse wave signal in 620. In this case, the multiple wavelengths include…a green wavelength); 
[0096]: upon receiving a request for measuring bio-information in 610, the bio-information measuring apparatus may control the pulse wave sensor to detect a multi-wavelength pulse wave signal in 620. In this case, the multiple wavelengths include an infrared wavelength…the pulse wave sensor may include…a pluratliy of light sources configured to emit light of each of the multiple wavelengths) 
“when the intensity of the reflection of the green light from the finger indicates that force at which the finger is pressed against the light transmitting plate” ([0097]: upon detecting the multi-wavelength pulse wave signal, the bio-information measuring apparatus may extract a contact pressure signal based on the detected multi-wavelength pulse wave signal in 630; [0071]: the contact pressure extractor 320 may extract a contact pressure between an object and the pulse wave sensor 110 at the specific time by analyzing the received multi-wavelength pulse wave signal; and [0073]: As illustrated therein, it can be seen that except for the pulse wave DC signal of the red (R) wavelength, there is a high correction between the pulse wave DC signals of other wavelengths, IR, G, and B and the contact pressure; FIG.4C: the correlation coefficient between the green light and the contact pressure is 0.85, which is the highest among the IR, R, G and B wavelengths) “is within a predetermined range suitable for the measurement of the pulse wave” (FIG.6: Step 640: measuring bio-information when the contact pressure measurement is normal; [0098]: maintaining a contact pressure to be constant is desirable. Thus, the bio-information measuring apparatus may determine whether the measurement state is normal by comparing the extract contact pressure with the reference pressure; and [0100]: upon determination in 640 that the measurement state is normal, the bio-information may measure bio-information based on the detected multi-wavelength pulse wave signal and/or the contact pressure signal).  

Claim 2. Kang teaches all the limitations of claim 1.
Kang further teaches that
“the processor transitions to a state in which the processor is capable of detecting the intensity of the reflection at least in part of a period from a moment when the green light is emitted to a moment when the infrared light is emitted” ([0052]: the multiple wavelengths of the pulse wave signal may include an infrared wavelength, a red wavelength, a green wavelength, a blue wavelength, and the like; and [0056]: the processor 120 may drive the pulse wave sensor 110 in response to a request to measure bio-information. The processor 120 may sequentially drive one or more light sources 111 based on a predetermined light source driving condition).
The process of the light sources emitting lights at different wavelengths sequentially is considered having a light with a wavelength emitted to the moment when a light with another wavelength is emitted.
 
Claim 4. Kang teaches all the limitations of claim 1, including the feature of
[0071], [0073], [0097] and [0098]; FIGS.4A-4C and 6)
Kang further teaches that a notification to the user is set when the above situation occurs - 
“the processor notifies a user that the force at which the finger is pressed against the light transmitting plate is outside the predetermined range when the intensity of the reflection indicates that the force is outside the predetermined range” ([0099]: upon determination in 640 that the measurement state is not normal, the bio-information measuring apparatus may guide (or indicate or output) a measurement state in 650. The bio-information measuring apparatus may generate…warning information indicating ha the contact pressure is not a normal pressure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of Hong et al., US 2015/0025394 A1, hereinafter Hong.

Claim 3. Kang teaches all the limitations of claim 1, including the feature of “the intensity of the reflection indicates that the force is outside the predetermined range” ([0071], [0097], [0098], FIGS.4A-4C, and FIG.6: the “NO” route of step 640).
Kang does not teach that when the contact pressure is outside the predetermined range, the processor cancels the IR emission.
However, in an analogous optical pulse wave measurement field of endeavor, Hong teaches that the finger contact triggers the bio-information measurement in [0160]: a heart rate measurement (or other such metric) may be triggered by an IR-based proximity detector and/or capacitive touch/proximity detector…Such IR-based proximity detector and/or capacitive touch/proximity detector may be disposed in or on and/or functionally, electrically and/or physically coupled to the optical window to detect or determine the presence of, for example, the user’s finger.
Hence, Hong teaches that the processor has a capability of controlling a bio-information measurement based on the finger contact condition. 
As applied to claim 1, Kang teaches in [0098] that maintaining a user’s finger contact pressure to be a constant is desirable for a reliable bio-information measurement; therefore, it is considered that when Kang and Hong are combined they provide at least an implicit teaching such that the processor would not initiate the bio-information measurement when there is not a proper user’s finger contact, i.e., “cancels the casting of the infrared light by the infrared light when the intensity of the reflection indicates that the force is outside the predetermined range” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the apparatus of Kang employ such features associated with the processor cancelling a bio-information measurement when the finger contact is not sufficient, as taught in Hong for the advantage of activating, in energy efficient ways, bio-information monitoring based on user skin proximity, as suggested in Hong, [0003].

Response to Arguments 

Applicant asserted that “Kang merely discloses the bio-information measuring apparatus generating a pulse wave DC signal of each wavelength by passing the pulse wave signal of each wavelength through the Low Pass Filter (LPF), and extracting a contact pressure signal based on a combination of differential signals which are obtained by differentiating the pulse wave DC signal of the blue wavelength from the pulse wave DC signals of other wavelengths ([0105])” (Remarks, p.4). Examiner acknowledged that Kang teaches that the contact pressure signal is extracted based on pulse wave signals associated with blue wavelengths. However, Kang also teaches that the contact pressure signal is extracted from the green wavelengths in [0073]: FIG.4A illustrates pulse wave signals of a green wavelength, and an actual contact pressure applied to the pulse wave sensor. FIG.4C illustrates a correlation between a contact pressure and pulse wave DC signals of the green wavelengths. In fact, in FIG.4C, I shows that a high correlation coefficient of 0.85 is obtained between the contact pressure and the green wavelengths. Such a correlation coefficient is higher than that of the contact pressure and the blue wavelength, which is in fact the highest among all type of wavelengths illustrated.
	Hence, Kang is considered having sufficient teaching to the amended feature such that the intensity of the reflection that indicates that force at which the finger is pressed against the light transmitting plate is the green light reflected from the finger.
	Based on the above, claims 1-4 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793